EXAMINER'S AMENDMENT
Claims 1-7 and 9-10 are allowed. Claim 8 is cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leanne Flatter on 6/25/2021.

The application has been amended as follows: 
Claim 8 is cancelled.
1. 	(Currently Amended)  A filtering tip of a vapor ablation device, comprising; 
a vapor delivery port adapted to receive vapor from a vapor delivery lumen and deliver the vapor near a target tissue; 
a vapor return port adapted to remove vapor to a vapor removal lumen; and
a non-expandable filter comprising a polymeric mesh disposed over at least the vapor return port; 
the vapor return port comprising at least 70% of an external surface area of the filtering tip so as to provide a vapor removal function if a portion of the filter is obstructed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art references do not teach or suggest a non-expandable polymeric mesh filter disposed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Erin M Piateski/Primary Examiner, Art Unit 3792